1
2
3                                                                       O
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   RAPHAIEL A. MOORE,                          Case No. 2:18-cv-05039-ODW-KES
12                 Petitioner,
13          v.                                  ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
14   MARTIN BITER,                               STATES MAGISTRATE JUDGE
15                 Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 3), the
18   other records on file herein, and the Report and Recommendation of the United
19   States Magistrate Judge (Dkt. 22). Further, the Court has engaged in a de novo
20   review of those portions of the Report and Recommendation to which objections
21   (Dkt. 25) have been made. The Court accepts the report, findings, and
22   recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered denying the
24   Petition with prejudice.
25
26   DATED: June 26, 2019           ____________________________________
27                                       Otis D. Wright, II
                                         UNITED STATES DISTRICT JUDGE
28
